Citation Nr: 0009100	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1960 to April 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 decision by the RO 
which, in part, denied service connection for an acquired 
psychiatric disorder.  A personal hearing was held at the RO 
in September 1992.  

In September 1997, the Board, in part, denied service 
connection for a psychiatric disorder other than PTSD, and 
remanded the claim of service connection for PTSD for 
additional development.  In July 1998, the Board again 
remanded the PTSD claim to the RO for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
experiences in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records indicate that he was assigned 
to various units of the 3rd Marine Division while serving in 
Southeast Asia, primarily as a cannoneer and field artillery 
batteryman.  The records indicate that the veteran was in 
Okinawa, Taiwan, Japan, Hong Kong, and the Philippines at 
various times from October 1960 through March 1964.  The 
service personnel records do not show any assignments in 
Vietnam.  The veteran was not authorized to wear the Combat 
Action Ribbon and did not receive any awards or decorations 
denoting combat.  At discharge, he rank was a PFC (E-2).

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems, and his psychiatric status on 
examination for separation in April 1964 was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in March 
1965, or when examined by VA in April 1965.  On examination 
at that time, the veteran's psychiatric status was negative.  

In March 1991, the veteran filed a claim for service 
connection for a psychiatric disability.  He reported 
psychiatric problems in 1962 and 1963.  However, he did not 
list any places where he received treatment for these 
problems, despite being asked to do so.

Copies of private medical records received in March 1991 
indicate that the veteran was treated for various problems, 
including psychiatric symptomatology beginning in January 
1969.  The diagnosis in January 1969 was psychophysiological 
cardiovascular reaction.  A report dated in November 1969 
included the diagnosis of anxiety reaction and sociopathic 
personality.  

VA outpatient records show treatment for various problems 
including psychiatric complaints beginning in 1991.  In March 
1991, the veteran reported that he had witnessed the death of 
a Marine during field exercises while in Southeast Asia 
during service.  The examiner indicated that the veteran had 
symptoms of PTSD, including hypervigilance, hyperarousal, 
intrusive thoughts, and combat nightmares.  The impression 
was PTSD versus Dysthymic disorder.  

VA medical record from 1991 to 1992 show treatment for 
various problems including psychiatric symptoms.  The records 
include treatment at the mental health clinic and two periods 
of hospitalization (approximately one week each time) in 
December 1991 and March 1992.  The diagnoses included 
depression with increased anxiety and PTSD by history.  

In a Form 1-9 dated in January 1992, the veteran reported the 
onset of a nervous condition in the South China Seas, while 
awaiting word to hit the beach.  In addition, he attributed 
the onset of the condition when he was an advisor to the 
South Vietnamese.  Finally, he alleged the development of 
PTSD was due to harassment by his lawyer in Subic Bay where 
he was about to be subjected to Court Martial.

The veteran testified at a personal hearing at the RO in 
September 1992 that he was treated by several private doctors 
for psychiatric problems during the first year following his 
discharge from service.  (T p.16).  The veteran reported that 
he could not remember when he first went to a VA facility for 
treatment of his psychiatric problems.  (T p.18).  

When examined by VA in April 1993, the examiner noted that he 
did not have the veteran's claims file for review, and that 
he was relying on the clinical file and the veteran's self-
reported history.  The examiner also noted that psychological 
testing was not deemed necessary.  The veteran reported that 
he served two tours of duty in Southeast Asia for a total of 
29 months.  He reported that his first tour as an Advisor 
went fairly smoothly.  The veteran reported that he served as 
a forward observer for field artillery during his second tour 
of duty, and that he scouted targets in enemy territory.  The 
veteran reported that he called in a artillery strike on a 
village that was completely destroyed and that everyone was 
killed, including innocent women and children.  The examiner 
noted that the veteran developed PTSD symptoms slowly over 
several years as a result of this incident, and that he had 
recurrent memories of the war on a frequent basis and 
occasional flashbacks.  The impression was PTSD.  

In December 1997, the Board, in part, denied service 
connection for a psychiatric disorder, other than PTSD, and 
remanded the issue of service connection for PTSD for 
additional development.  

Copies of the veteran's service personnel records were 
received from the National Personal Records Center (NPRC) in 
September 1998.  The records show that the veteran arrived in 
Okinawa, Japan on October 2, 1960 and was assigned to F 
Battery, 2nd Battalion, 12th Marine, 3rd Marine Division (F 
Btry, 2nd Bn, 12th Mar, 3rd MarDiv).  In August 1961, the 
veteran was assigned to Headquarters Battery (HQBtry, 2nd Bn, 
12th Mar, 3rd MarDiv).  The veteran left Okinawa on October 5, 
1961 and rotated back to the States, arriving in Long Beach, 
California on October 24, 1961.  The veteran's second tour in 
Southeast Asia shows that he arrived in Okinawa on February 
28, 1963, and was assigned to C-1-12, 3rd MarDiv as a field 
artillery batteryman on March 1, 1963.  He was reassigned to 
Btry B, 1st BN, 12th Mar, 3rd MarDiv on June 13, 1963 to play 
on the Division baseball team, and returned to C-1-12, 3rd 
MarDiv on September 8, 1963.  On October 2, 1963, the veteran 
was assigned to HQ-1-12, 3rd MarDiv as a motor vehicle 
operator.  The veteran departed Southeast Asia for the States 
on March 27, 1964, and was subsequently discharged from 
service in April 1964.  

In a statement received in September 1998, the veteran 
described five incidents that he experienced while serving in 
Southeast Asia and which he believed caused his PTSD.  The 
veteran reported that a friend was crushed by two trucks 
during orientation on his first day in Okinawa, Japan, and 
that another solider was nearly decapitated while enroute to 
base camp following orientation.  The veteran later indicated 
(see November 1998 statement) that this occurred sometime 
around September or October 1960.  The veteran also reported 
that a marine was killed when a mortar round exploded during 
a training exercise, and that another soldier was crushed 
when a vehicle broke loose on a transport ship which was 
caught in a typhoon.  He indicated that this occurred 
sometime between May and July 1961.  The veteran reported 
that the fifth incident occurred while he was on patrol in 
Vietnam.  The veteran reported that his unit was sweeping the 
area following ground and air strikes and that they came upon 
a village that had been completely destroyed.  The veteran 
reported that everyone in the village was killed, including 
innocent women and children.  The last incident occurred 
sometime between September and November 1963.  

Copies of VA medical records from the Martinsburg VAMC for 
treatment from 1991 to 1998 were associated with the claims 
file in October 1998.  The records show treatment for various 
problems, including psychiatric sessions at the mental health 
clinic.  

A letter requesting medical records from B. Soule, M.D., was 
returned by the U.S. Postal Service and marked as "attempted 
not known."

Several attempts were made by the RO to research the 
veteran's reported stressors involving a trainee killed by a 
mortar round and a village destroyed by artillery fire 
through the Marine Corps Historical Center.  A response from 
the Head of Archives Section in December 1998 indicated that 
there were very few records created or maintained for the 
12th Marines during the period 1961 to 1964, and that there 
were no records at the Historical Center for that period.  

A response letter from the Marine Corps Historical Center in 
March 1999, to the RO's inquiry concerning the remaining 
three incidents (the Marine crushed by a truck at orientation 
in 1960; the Marine nearly decapitated around the same time, 
and the Marine crushed by a vehicle on a transport ship 1963) 
indicated that there were no records of any kind for the 12th 
Marines for the incidents described by the veteran.  

In March 1999, the RO requested a search of Navy deck logs of 
the USS Washtenaw County LST 1166 and the USS Westchester 
County LST 1167 by the U.S. Naval Historical Center 
concerning the death of a Marine crushed by a truck during a 
typhoon.  A response from that facility in July 1999 
indicated that the request was forwarded to the Modern 
Military Records, National Archives in Maryland where the 
deck logs were kept.  A letter from the National Archives and 
Records Administration in July 1999 indicated that a search 
of the deck logs of the two ships showed no incident 
involving the death of a Marine, or that either ship was ever 
caught in a typhoon during the periods identified by the 
veteran.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination, 
all VA treatment records have been obtained, and the RO has 
obtained copies of his personnel records from the National 
Personal Records Center (NPRC).  The RO also made several 
inquiries with the Department of the Navy, Marine Corps 
Historical Center and the National Archives and Records 
Administration to attempt to verify the claimed stressors.  
The veteran also provided testimony at a personal hearing at 
the RO in September 1992.  Therefore, the Board finds that 
the record is complete and that there is no further duty on 
the part of VA to assist the veteran in developing his well-
grounded claim, as mandated by 38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of two diagnosis of PTSD.  However, both 
diagnoses were based entirely on the veteran's self-described 
history of events in service.  While the medical opinions are 
sufficient to justify a finding that the veteran's claim is 
well-grounded, they cannot be used to establish the 
occurrence of the stressors.  Furthermore, the veteran's lay 
testimony regarding stressors is insufficient, standing 
alone, to establish service-connection.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

The veteran claims to have experienced five separate events 
in service that he believes are the cause of his current 
psychiatric problems.  The veteran reported that one incident 
was combat related while the remaining four incidents were 
noncombat experiences.  As to the "combat" experience, the 
Board finds the veteran's assertions lack credibility and are 
not supported by even a scintilla of evidence.  Likewise, 
there is no competent evidence that the remaining four 
incidents ever occurred, or if they did, that the veteran 
actually witnessed any of them.  Although the veteran 
described the events as having occurred in the presence of 
others, he has not been able to remember the name of a single 
person who could verify any of the incidents.  

A VA psychiatrist in April 1993 offered the diagnosis of PTSD 
based on the veteran's description of an incident that 
occurred during his second tour of duty in Vietnam when he 
called in an artillery strike on a village of innocent women 
and children.  The examiner did not have the veteran's claims 
file or personnel records to review.  The Board notes that 
the veteran's description of the claimed event to the VA 
examiner was significantly different from his description of 
the incident in November 1998.  In his later version, the 
veteran reported that a small village was hit very hard with 
ground and air fire, and that his unit came upon the village 
on a sweep after everything calmed down.  This discrepancy 
raises serious questions as to the credibility of the 
veteran's assertions.  There is no evidence of record that 
verifies that the veteran was exposed to situations involving 
combat with the enemy nor was he awarded any medals for 
valor.  His personnel records do not show that he was ever 
assigned to a unit in Vietnam or that he ever disembarked in 
Vietnam.  

The four noncombat incidents involved the death of a soldier 
killed during training, and three men killed by motor 
vehicles.  The second diagnosis of PTSD in March 1991, was 
based on the veteran's description of the accidental death of 
a Marine killed during a training accident.  The diagnosis 
was based entirely on the veteran's self-described history.  
The veteran was not able to provide the names of any 
witnesses to the incident, even though he has indicated that 
there were other people around when the accident occurred.  
The Board notes that several attempts were made by the RO to 
obtain independent verification of the stressor incidents 
from the Department of the Navy, Marine Corps Historical 
Center; U.S. Naval Historical Center, and the National 
Archives and Records Administration.  However, the agencies 
indicated that they were unable to confirm the veteran's 
claimed stressors.  In a letter received in March 1999, the 
veteran indicated that his memory was not very good, and that 
he could not furnish any additional information beyond that 
which he already offered.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  The veteran acknowledged on several 
occasions, most recently in a statement received in March 
1999, that his memory was not very good and that he could not 
recall any specific names or dates concerning his claimed 
Vietnam stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood, supra.  

As pointed out by the Court, the existence of a valid service 
stressor is a factual question for VA adjudicators, based on 
an assessment of the credibility and probative weight of all 
the evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept  the unsubstantiated 
opinions of psychiatrists that alleged PTSD had its origins 
in service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  Inasmuch as there is no credible 
supporting evidence to corroborate the occurrence of the 
alleged stressors, the claim must be denied.  

The Board notes that in a statement received in December 
1999, the veteran indicated that he was recently reminded of 
the name of the ship, USS Monticello, that the Marine was 
killed on when he was crushed by a vehicle during a typhoon.  
Although the RO did not take any steps to attempt to verify 
the veteran's recent assertion, the Board finds that no 
useful purpose would be served by remanding the matter for 
additional development.  Specifically, the Board notes that 
the veteran reported that the Marine who was killed was on a 
ship enroute to Okinawa, Japan.  A review of the veteran's 
personnel records show that the USS Monticello never sailed 
to Okinawa while the veteran was assigned to the 3rd Marine 
Division in Southeast Asia.  The records show that the USS 
Monticello sailed around the Philippines from Subic Bay to 
Manila and Zamboanga, to Hong Kong and back.  

ORDER

Service connection for PTSD is denied.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeal

 

